Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9, 13, 14 and 17-23 are pending in the Claim Set filed 6/29/2022.
Claims 21-23 are newly added.
Claims 1 and 20 have been amended.
Herein, claims 1-9, 13, 14 and 17-23 are for examination.
The following office action contains NEW GROUNDS of Rejection necessitated by Applicant’s claim amendments.

Withdrawn Rejections

The rejection of claims 1-9, 13, 14, 17, 18 and 20 under 35 U.S.C. 103(a) as being unpatentable over Kawamura et al (US20140302118, cited in IDS filed 1/27/2021) [Kawamura] in view of Ishibashi et al (US20100234471, cited IDS filed 1/27/2021) [Ishibashi] and Hashimoto et al (US20140037710) [Hashimoto] is withdrawn in view of the claim amendments. 


NEW GROUNDS of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a New Matter rejection.
There is lack of written description for claims 1 and 19.
Claims 1 and 19 recite the newly added term ‘nonaqueous’.
A complete search of Instant Specification did not provide support for the term ‘nonaqueous’.
Furthermore, Instant Specification in paragraph [0013] states that the patch preparation of any one of the items [1] to [9] comprising a support, an adhesive layer and a release liner, wherein the adhesive layer comprises lidocaine or a salt thereof, lactic acid and a hydroxy acid having 4 to 6 carbon atoms.
Accordingly, claims 1 and 19 recite the transitional term ‘comprising’. However, term ‘comprising’ is open-ended and does not exclude additional, unrecited elements or method steps. See, e.g. Mars Inc. V. H. J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).
Therefore, Instant Specification does not provide support a ‘nonaqueous patch preparation’ that completely excludes water in the patch preparation. Further, claims 1 and 19 recite the transitional term ‘comprising’, accordingly, claims 1 and 19 are open-ended.
Applicants argue that written support for the claims can be found throughout the original specification and claims, for example [0043], [0059], and Tables 2 and 4 of the original specification.
Paragraph [0043] provides examples of softeners.
Paragraph [0058-0059] states that the present invention is described more specifically with reference to Examples and Test Examples. However, the present invention is not intended to be limited to them by any means. Table 1 on page 29 discloses patch preparations in Examples 1-3 that do not include water. Similarly, for the patch preparations in Table 2 and Table 4 that do not include water. However, these examples contain additional ingredients that are not recited in Instant Claim 1 and 19; thus, these examples of patch preparations are not commensurate in scope with Instant Claim 1. In fact, the additional ingredients listed in the examples in Tables 1, 2 and 4 are in accordance with the term ‘comprising’ as recited in claim 1 and claim 19.
M.P.E.P. §2163 states that new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement.
Thus, the disclosure does not provide support for the claim amendments by changing the scope of the disclosure; thereby, constituting new matter.
The remaining claims are rejected as depending from a rejected claim.

NEW GROUNDS of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 is indefinite.
Claim 20 recites the limitation: 20 to 40% by weight. 
However, it is the terms ‘by weight’ is unclear. 
For instance, is 20 to 40% by weight in reference to the total weight of only the adhesive layer; or, is 20 to 40% by weight in reference to the total weight of the patch preparation, as a whole.
Clarification is required.
The language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its ‘metes and bounds.’
The remaining claims are rejected as depending from a rejected claim.



Conclusions
No claim is allowed.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626